COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                               §
 ANNA RUILOBA,                                                 No. 08-17-00123-CR
                                               §
                            Appellant,                           Appeal from the
                                               §
 v.                                                             171st District Court
                                               §
 THE STATE OF TEXAS,                                        of El Paso County, Texas
                                               §
                           State.                              (TC# 20140D02097)
                                               §


                                          ORDER

       The Court GRANTS the Court Reporter’s fifth request for an extension of time within

which to file the Reporter’s Record until May 10, 2018. NO FURTHER REQUESTS

FOR EXTENSION OF TIME TO FILE THE REPORTER’S RECORD WILL BE

CONSIDERED BY THIS COURT.

       It is further ORDERED that Anita Garza, Official Court Reporter for the 171st District

Court, for El Paso County, Texas, prepare the Reporter’s Record for the above styled and

numbered cause, and forward the same to this Court on or before May 10, 2018.

       IT IS SO ORDERED this 12th day of April, 2018.



                                                    PER CURIAM

Before McClure, C.J., Rodriguez, and Palafox, JJ.